DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed 8/13/2021, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 8/13/2021 have been fully considered and they are persuasive.  Examiner notes that the amended claims recite a practical application because the abstract idea is implemented in a halting process for substrates.  Examiner notes that regarding the 112 (a) and 112(b) Rejections Applicant’s arguments were persuasive and therefore the rejections have been withdrawn.
Allowable Subject Matter
Claims 1 -20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	The closest prior art of record, Schwarm teaches 	A method of classifying an outlier in time series data collected by a sensor positioned in a substrate processing chamber, comprising (See Abstract): (See Para[0036] ); 	converting the time series data to a bounded uniform signal (See Para[0039]); 	However with regards to claims 1, 8 and 15 the prior art fails to teach or make obvious	wherein the bounded uniform signal is a refined range of the time series data which removes false positives in the time series data; 	identifying signal sub-segments of the bounded uniform signal that do not match an expected behavior, wherein the identified signal sub segments are anomalies in the refined range of the time series data; 	classifying the identified signal sub-segments that do not match the expected behavior to identify new fault signatures; and 	determining a decision boundary for a health of the substrate processing chamber for suitability of processing additional substrates in response to a classification of the identified signal sub-segments, and 	halting processing of substrates when the health of the substrate processing chamber is outside the decision boundary.
 	Claims 2-7 and 13 are allowed due to their dependency of Claim 1.	Claims 9-14 are allowed due to their dependency of Claim 8.	Claims 16-20 are allowed due to their dependency of Claim 15


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863